Order, entered on December 22, I960, vacating plaintiffs’ notice of examination of the defendants dated November 30, 1960, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellants, and the motion denied, with $10 costs. An examination before trial of a party may be had on notice. The nonresidence of the defendants, absent a showing of hardship, not demonstrated on this record, does not preclude an examination in the county where the action is pending. (Levett & Co. v. Randall, 9 A D 2d 732.) Settle order on notice fixing date for examination to proceed. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.